Citation Nr: 0731725	
Decision Date: 10/08/07    Archive Date: 10/23/07

DOCKET NO.  05-20 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for status post left foot contusion. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk


INTRODUCTION

The veteran served on active duty from October 1981 to 
February 1982 with additional time in the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In November 2005, the veteran testified at a personal hearing 
at the RO.  The transcript testimony from this hearing is 
contained in the record.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

After review, the Board observes that the record reflects a 
procedural deficiency.  In letters of November 2005, February 
2006 (two), April 2006, and June 2006, the veteran's 
representative submitted statements to the RO containing 
changes of address for the veteran. The RO improperly used an 
old address to send (and re-send) the Dingess/Hartman notice 
in March 2006, supplemental statement of the case (SSOC) in 
October 2006, and the rating decision in October 2006.  The 
SSOC and the Dingess/Hartman letter were returned as 
attempted, address not known.  The Board observes that it is 
unlikely that the veteran received any correspondence from 
the RO after the 2006 address changes since all documents 
were sent to previous addresses. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable and that ordinarily it would be presumed that the 
RO provided the veteran with the October 2006 SSOC, March 
2006 Dingess/Hartman notice, and October 2006 rating decision 
unless rebutted by clear evidence to the contrary.  See 
Baldwin v. West, 13 Vet. App. 1, 6 (1999); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).  The Court has declared 
that VA's use of an incorrect address constitutes the clear 
evidence needed to rebut the presumption that it properly 
notified the veteran.  See Fluker v. Brown, 5 Vet. App. 296, 
298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993); see 
also Crain v. Principi, 17 Vet. App. 182, 189 (2003) (holding 
that even an incorrect zip code on a VA mailing is clear 
evidence to rebut the presumption of regularity). 
 
As the October 2006 SSOC, March 2006 Dingess/Hartman notice, 
and October 2006 rating decision were sent to addresses which 
the veteran had notified the RO he no longer lived at, the 
Board finds that the presumption of regularity has been 
rebutted and the veteran was not provided these documents.  
In this regard, mail sent to the [redacted] Street address 
and the [redacted] Boulevard address were both returned.  
Thus, to ensure due process, the RO should resend these 
documents to the veteran using the most recent address 
provided by the veteran.  The last change of address request 
currently in the record, which was received in June 2006, 
reveals an address of [redacted].  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should resend the veteran the 
Dingess/Hartman notice dated March 2006, the 
supplemental statement of the case (SSOC) 
dated October 2006, and the rating decision 
dated October 2006.  These documents should 
be sent to the veteran's most recent 
address. 

2.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the veteran, including any 
ongoing medical records from the West 
Haven VA Medical Center dated since June 
2005.

3.  If additional records are received and 
the benefit sought on appeal remains 
denied, the veteran and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



